PER CURIAM.
We issued a rule to show cause ex pro-prio motu why we should not dismiss the appeal of Sharon Haas Crain as testamentary executrix and surviving spouse in community. That appeal was taken from a judgment allegedly granted in favor of Joseph Bishop, attorney at law, permitting Mr. Bishop to withdraw as counsel of record for the executrix, Mrs. Crain.
We have thoroughly examined the record and are unable to find a signed judgment permitting Joseph Bishop to withdraw as counsel of record for the executrix, Mrs. Crain.
An appeal can only be taken from a signed judgment of the trial court. LSA-C.C.P. art. 1911. As there is no signed judgment from which to appeal, the appeal of Sharon Haas Crain must be dismissed.
APPEAL DISMISSED.